ITEMID: 001-112541
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: GÜNDÜZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Helen Keller;Isabelle Berro-Lefèvre;Paulo Pinto De Albuquerque
TEXT: 1. The applicant, Ms Gülbahar Gündüz, is a Turkish national, who was born in 1972 and lives in Istanbul. She was represented before the Court by Ms E. Keskin and Mrs F. Karakaş Doğan, lawyers practising in Istanbul.
2. The Turkish Government (“the Government”) were represented by their Agent.
3. The facts of the case, as submitted by the parties and as they appear from the documents submitted by them, may be summarised as follows.
